CONCURRING OPINION
Graham, Presiding Judge:
I agree with the conclusion reached by the majority of the court in this case.
The only apparent necessity for my nonconcurrence in all- that has been said, arises from the comment about the restricted market in Austria, and especially with reference to the comment upon the case of United States v. Michele Diagonale, 22 C. C. P. A. (Customs) 517, T. D. 47497. It is stated in the opinion of the majority that if the only point here involved was that the price was fixed by the selling agency, then the Diagonale case would have been applicable and a foreign value would have been established. It is true that the majority of this court so held in that case. In other words, it was established by this court by that decision that a controlled price fixed by a monopoly in a foreign country, although the price of the commodity sold be fixed absolutely and is noncompetitive, nevertheless comes within the definition which our statutes have made for the term “foreign value.”
I dissented at that time, and am still in dissent about the underlying principle involved in that decision. I think it was a departure from the principles which had, up to that time, governed the administration of our customs laws. So, in this case, even were the matches in question freely offered to all purchasers in the ordinary course of trade, I would not be able to concede that there was a free open market, and an established foreign value for them shown by this record. I still arrive at the same conclusion as to the determination of the issues, but desire to keep my record clear on the fundamental principle involved, which I think is extremely important.